        Case 3:18-cv-01865-RS Document 245 Filed 08/29/19 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     ANNA T. FERRARI, SBN 261579
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   NOREEN P. SKELLY, SBN 186135
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-6053
 8    Fax: (916) 324-8835
      E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for State of California, by and through
     Attorney General Xavier Becerra
10
     (Additional counsel listed on signature panel)
11

12                               IN THE UNITED STATES DISTRICT COURT

13                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN FRANCISCO DIVISION

15

16    STATE OF CALIFORNIA, by and through
      Attorney General Xavier Becerra;                            3:18-cv-01865
17    COUNTY OF LOS ANGELES; CITY OF
18    LOS ANGELES; CITY OF FREMONT;
      CITY OF LONG BEACH; CITY OF                                 STIPULATION TO ENLARGE TIME
19    OAKLAND; CITY OF STOCKTON,                                  RE: ATTORNEYS’ FEES AND
                                                                  COSTS; [PROPOSED] ORDER
20                                                 Plaintiff,

21                    v.                                          Dept:          3
                                                                  Judge:         The Honorable Richard G.
22                                                                               Seeborg
       WILBUR L. ROSS, JR., in his official                       Trial Date:    January 7, 2019
23     capacity as Secretary of the U.S.                          Action Filed: March 26, 2018
       Department of Commerce; U.S.
24     DEPARTMENT OF COMMERCE; RON
       JARMIN, in his official capacity as Acting
25     Director of the U.S. Census Bureau; U.S.
       CENSUS BUREAU; DOES 1-100,
26
                                               Defendants.
27

28
                                                            1
                           Stipulation to Enlarge Time Re: Attorneys Fees and Costs; [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 245 Filed 08/29/19 Page 2 of 5



 1         Plaintiff State of California, Plaintiff-in-Intervention Los Angeles Unified School District

 2   (LAUSD and, collectively, “Plaintiffs”), and Defendants Wilbur L. Ross, Jr., U.S. Department of

 3   Commerce, Ron Jarmin, and U.S. Census Bureau (collectively, “Defendants,” and together with

 4   Plaintiffs, the “Parties”), by and through their respective attorneys of record, stipulate as follows:

 5         1.    Following entrance of the initial judgment in this case, the Parties stipulated, and this

 6   Court ordered, that Plaintiffs’ deadline to file any motion for attorneys’ fees or bill of costs was

 7   extended until after Defendants’ appeal was resolved and a final judgment was entered. See ECF

 8   Nos. 212, 213.

 9         2.    This Court entered Final Judgment After Remand, Order of Vacatur, and Permanent

10   Injunction on August 1, 2019. Pursuant to the previous stipulation and order, the deadline to file

11   a motion for attorneys’ fees is currently September 3, 2019. Id.

12         3.    Plaintiff State of California and Plaintiff-in-Intervention LAUSD filed their bills of

13   costs on August 15 and 16, 2019, respectively. ECF Nos. 241, 243. Defendants’ deadlines to file

14   objections to the bills of costs are currently August 29 and 30, 2019. See Local Rule 54-2.

15         4.    The Parties are currently attempting in good faith to settle any claim for attorneys’

16   fees and costs in this action. In order to permit full and meaningful negotiations, the Parties

17   therefore jointly request a 10-day extension to September 13, 2019 for: 1) the deadline to file any

18   motion for attorneys’ fees; and 2) the deadline to file objections to Plaintiffs’ filed bills of costs.

19         5.    This requested time modification would not have any effect on the schedule for this

20   case, other than slightly delaying any potential attorneys’ fees and costs proceedings.

21         IT IS SO STIPULATED.

22

23

24

25

26

27

28
                                                          2
                         Stipulation to Enlarge Time Re: Attorneys Fees and Costs; [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 245 Filed 08/29/19 Page 3 of 5



 1   Dated: August 27, 2019                        XAVIER BECERRA
                                                   Attorney General of California
 2                                                 ANTHONY R. HAKL
                                                   Supervising Deputy Attorney General
 3                                                 GABRIELLE D. BOUTIN
                                                   ANNA T. FERRARI
 4                                                 TODD GRABARSKY
 5                                                 NOREEN P. SKELLY
                                                   R. MATTHEW WISE
 6                                                 Deputy Attorneys General

 7
                                                   /s/ Gabrielle D. Boutin
 8                                                 GABRIELLE D. BOUTIN
                                                   Deputy Attorney General
 9                                                 Attorneys for Plaintiff State of California, by and
                                                   through Attorney General Xavier Becerra
10
     Dated: August 27, 2019                        DANNIS WOLIVER KELLEY
11
                                                   SUE ANN SALMON EVANS
12                                                 KEITH A. YEOMANS

13                                                 /s/ Keith A Yeomans
                                                   Keith A. Yeomans
14                                                 Attorneys for Plaintiff-Intervenor
                                                   Los Angeles Unified School District
15

16
      Dated: August 27, 2019                      JOSEPH H. HUNT
17                                                Assistant Attorney General
18                                                BRETT A. SHUMATE
                                                  Deputy Assistant Attorney General
19
                                                  CARLOTTA P. WELLS
20                                                Assistant Branch Director
21                                                /s/ Carol Federighi
                                                  KATE BAILEY
22                                                MARSHA EDNEY
                                                  STEPHEN EHRLICH
23                                                CAROL FEDERIGHI
                                                  Trial Attorneys
24                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
25                                                1100 L Street NW
                                                  Washington, DC 20530
26                                                Phone: (202) 514-9239
                                                  Email: carlotta.wells@usdoj.gov
27                                                Attorneys for Defendants
28
                                                       3
                      Stipulation to Enlarge Time Re: Attorneys Fees and Costs; [Proposed] Order (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 245 Filed 08/29/19 Page 4 of 5



 1                                      FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: August 27, 2019                                  /s/ Gabrielle D. Boutin
                                                             GABRIELLE D. BOUTIN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                       Stipulation to Enlarge Time Re: Attorneys Fees and Costs; [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 245 Filed 08/29/19 Page 5 of 5



 1                                          [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION,

 3          Upon consideration thereof, and good cause appearing, it is hereby ORDERED that the

 4   deadline to file any motion for attorneys’ fees and the deadlines to file any objections to

 5   Plaintiffs’ filed bills of costs (ECF Nos. 241 and 243) are hereby extended to September 13, 2019.

 6          IT IS SO ORDERED.

 7
     Dated: August
            _________________
                   29, 2019
 8                                                   HON. RICHARD SEEBORG
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
                        Stipulation to Enlarge Time Re: Attorneys Fees and Costs; [Proposed] Order (3:18-cv-01865)
